DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 has considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 04/29/2020. Claims 3-4 have been canceled. Claims 1-2 and 5-22 are pending and office action follows. 
Closest Prior Art
US 10379676 B2, US 20170124984 A1, US 20190103063 A1, US 20190214441 A1 are considered the closest prior art to the invention as claimed.  They neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
The applications noted above are co-pending applications by the applicant that discloses some of the subject matter but does not represent any double patenting issues.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
--Please delete the current title and replace with the following  “DISPLAY PANEL HAVING REAL-TIME LIGHT INTENSITY CHANGE MANAGMENT, METHOD FOR MANUFACTURING THE SAME AND METHOD FOR DRIVING THE SAME”-

Allowable Subject Matter
Claims 1 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a display panel “wherein an optical sensor configured to receive the reflected light and measure a light intensity of the reflected light; wherein the controller is configured to adjust a light-emitting intensity of the light-emitting element  an orthographic projection of the reflective layer on the base substrate does not overlap with an orthographic projection of the light-emitting layer on the base substrate” in combination with other features of the present claimed invention.
Regarding claims 2 and 5-20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claims 21-22, the prior art of record fails to teach or suggest the combination of limitations set forth in claim21-22; specifically, the prior art fails to teach or suggest a method of manufacturing/driving a display panel “wherein measure a light intensity of the reflected light, and the controller is configured to adjust a light-emitting intensity of the light-emitting element based on the light intensity, wherein the light-emitting element comprises a light emitting layer, an orthographic projection of the reflective layer on the base substrate does not overlap with an orthographic projection of the light-emitting layer on the base substrate“ or “wherein a reflective layer provided on a light output side of the light-emitting element and configured to receive and reflect light emitted by the light-emitting element to  generate reflected light, wherein an orthographic projection of the reflective layer on the base substrate does not  overlap with an orthographic projection of the light-emitting layer on the base substrate” in combination with other features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached at 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879